Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Publication No. 20120272708 to Scheidl et al.  The improvement comprises a fluid pressure cylinder with a first piston that is provided with a communication switching valve configured to switch communication between the first accumulation chamber and the second accumulation chamber, between enabled and disabled and during a retraction stroke, pressurized fluid is supplied from a fluid supply source to the drive chamber and the second accumulation chamber while the first accumulation chamber and the second accumulation chamber communicate with each other, whereas, during an extension stroke, pressurized fluid in the drive chamber is discharged while the first accumulation chamber and the second accumulation chamber communicate with each other for the purposes of minimizing size and air consumption of the fluid pressure cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



PRIOR ART
The publication to Scheidl et al. is cited for the showing of a fluid pressure cylinder similar to applicant's but lacking the first piston being provided with a switching valve and the specific communication of chambers during the extension and retraction stroke. 
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other fluid pressure cylinders with first and second pistons arranged in parallel and various communication arrangements connecting four different chambers.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
October 9, 2021